UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                X

JAMES FREDERIC PELCZAR,

                       Plaintiff,                             MEMORANDUM AND ORDER
                                                              18-CV-6855(AMD)
               -against-

JUDGE PETER J. KELLY,in his official                                          FILED
capacity as Surrogate of Queens County                                               office
Surrogate's Court,                                                                       e.d.n.y.
                           ^ ^
                       Defendant.
                                                                      ^ OEC1320I8 ✩
ANN M.DONNELLY,United States District Judge:                          BROOKLV N OFFICE
        The pro se plaintiff commenced this action on December 3, 2018, against the Honorable

Peter J. Kelly, a judge in Queens County Surrogate's Court, pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 1983. The plaintiff alleges that Judge Kelly, who presided over a probate action

involving the plaintiffs parents' estate, "fraudulently" allowed the title transfer of real property

that was part of an irrevocable trust for his and his sister's benefit. (ECF No. 1 at 6-7.) The

plaintiff seems to allege that all property in the trust was conveyed to his sister and not to him,

after his father died. {Id.) The plaintiff alleges that Judge Kelly acted "in clear absence of all

jurisdiction" and seeks injunctive relief. {Id. at 7, 9-10.) For the reasons discussed below, the

complaint is dismissed.

                                          DISCUSSION


        Because the plaintiff is proceeding pro se, I construe his pleadings liberally, and interpret

his complaint to raise the strongest arguments it suggests. See Erickson v. Pardus, 551 U.S. 89,

94(2007); Harris v. Mills, 572 F.3d 66, 72(2d Cir. 2009); McPherson v. Coombe, 174 F.3d 276,

280(2d Cir. 1999). Nevertheless, a pro se plaintiff"must still comply with the relevant rules of

procedural and substantive law,including establishing that the court has subject matter
jurisdiction over the action." Wilber v. U.S. Postal Serv., No. lO-CV-3346,2010 WL 3036754,

at *1 (E.D.N.Y. Aug. 2,2010)(quoting^//;; v. Sukkar, 128 F. App'x 194, 195(2d Cir. 2005)).

        Federal courts are courts oflimited jurisdiction and cannot preside over cases unless they

have subject matter jurisdiction. Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546,

552(2005); Frontera Resources Azerbaijan Corp. v. State Oil Co. ofAzerbaijan Republic, 582

F.3d 393, 397(2d Cir. 2009). The requirement of subject matter jurisdiction cannot be waived.

United States v. Cotton, 535 U.S. 625,630(2002), and its absence may be raised at any time by a

party or by the court sua sponte, Henderson ex rel. Henderson v. Shinseki,562 U.S. 428,434,

(2011)("[FJederal courts have an independent obligation to ensure that they do not exceed the

scope oftheir jurisdiction, and therefore they must raise and decide jurisdictional questions that

the parties either overlook or elect not to press."). Federal jurisdiction is available only when a

"federal question" is presented,28 U.S.C. § 1331, or when the plaintiff and defendant are of

diverse citizenship and the amount in controversy exceeds $75,000, 28 U.S.C. § 1332. The

plaintiff bears the burden ofestablishing that the district court has subject matter jurisdiction

over the action. See Ally, 128 F. App'x. at 195;Smith v. Spectrum Brands Inc., No. 17-CV-6989,

2018 WL 718378, at *2(E.D.N.Y. Feb. 5,2018). When a court does not have subject matter

jurisdiction, dismissal is mandatory. Arbaugh v.Y&H Corp., 546 U.S. 500,514(2006);see

also Fed. R. Civ. P. 12(h)(3).

       The Court does not have subject matter jurisdiction over the plaintiffs claims because the

plaintiff has not raised any issue arising under federal law or asserted a valid basis for the

exercise ofthe Court's subject matter jurisdiction. The Court cannot intervene in the Surrogate

Court action or direct Judge Kelly to take any action. See Hoblock v. Albany Cty. Bd. of

Elections,422 F.3d 77, 84(2d Cir. 2005)(the Rooker-Feldman doctrine stands for "the clear
 principle that federal district courts lack jurisdiction over suits that are, in substance, appeals

from state-court judgments.")-'

         Nor can the plaintiff seek injunctive relief against Judge Kelly. The Federal Courts

Improvement Act of 1996("FCIA") gives immunity to judges acting in their official judicial

 capacity. See Federal Courts Improvement Act of 1996,§ 309(c),Pub. L. No. 104-317,110

 Stat. 3847,3853(1996)(amending 42 U.S.C. § 1983)("[I]n any action brought against ajudicial

 officer for an act or omission taken in such officer's judicial capacity, injunctive relief shall not

 be granted unless a declaratory decree was violated or declaratory relief was unavailable"); see

also Shtrauch v. Dowd,651 F. App'x 72,73(2d Cir. 2016); Davis v. U.S., No. 18-cv-3604, 2018

 WL 3148353, at *2(E.D.N.Y. June 26, 2018);             also Mireles v. Waco, 502 U.S. 9,9-10(1991)

(judges are generally immune from a suit for money damages); Bliven v. Hunt,579 F.3d 204,

209(2d Cir. 2009). The absolute judicial immunity ofthe court and its members "is not

overcome by allegations of bad faith or malice," nor can ajudge "be deprived ofimmunity

because the action he took was in error ... or w£is in excess of his authority." Mireles, 502 U.S. at

 11,13 (internal citations omitted). The plaintiffs allegations relate to Judge Kelly's decisions in

the underlying probate action, which is a judicial fimction. See, e.g., Babaev v. Farinella, No.

17-CV-873,2017 WL 2256643, at *2(E.D.N.Y. May 22,2017);XiuJian Sun v. Pollak, No. 17-

cv-1570, 2017 WL 5515850, at *2(E.D.N.Y. Apr. 10,2017).



'The Rooker Feldman doctrine does not allow parties "complaining of injuries caused by state-court
judgments" to appeal to lower federal courts to "review and reject[] those judgments." Exxon Mobil
Corp. V. SaudiBasiclndus. Corp., 544 U.S. 280,284(2005). The Second Circuit has articulated four
requirements for the application ofthe Rooker-Feldman abstention doctrine: a)the federal-court plaintiff
must have lost in state court, b)the plaintiff must complain of injuries caused by a state-courtjudgment,
c)the plaintiff must invite district court review and rejection ofthatjudgment, d)the state-courtjudgment
must have been rendered before the district court proceedings commenced. Hoblock,422 F.3d at 85. All
four requirements have been met; this Court is barred from revisiting or overtuming the Surrogate Court's
decisions. See, e.g., Niles v. Wilshire Inv. Group, LLC,859 F. Supp. 2d 308, 335(E.D.N.Y. 2012)(the
Rooker-Feldman doctrine applies to plaintiffs' claims in connection with the New York State Surrogate's
Court litigation).
                                                    3
                                          CONCLUSION


        For the reasons discussed above, the Court dismisses the complaint with prejudice for

lack of subject matter jurisdiction pursuant to Rule 12(h)(3) of the Federal Rules of Civil

Procedure. Even a liberal reading of the plaintiffs complaint makes it clear that he cannot state

a plausible claim for relief. See Matson v. Bd. ofEduc.,631 F.3d 57,63(2d Cir. 2011)(quoting

Ashcroft V. Iqbal^ 556 U.S. 662,678(2009))(a claim is plausible "when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged."). Therefore, leave to amend the complaint would be futile, and is

denied. See Ashmore v. Prus, 510 F. App'x 47,49(2d Cir. 2013)(leave to amend is futile where

"barriers to relief...cannot be surmounted by reframing the complaint"); Cuoco v. Moritsugu,

222 F.3d 99,112(2d Cir. 2000)(denying leave to amend pro se complaint where amendment

would be futile).

       The Clerk of Court is directed to enter judgment dismissing the action. Although the

plaintiff paid the filing fee to bring this action, the Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any informa pauperis appeal from this order would not be taken in good faith.

Coppedge v. United States, 369 U.S. 438,444-45 (1962).

       SO ORDERED.



                                                         s/Ann M. Donnelly
                                                       ANN M. DONNELLY
                                                       United States District Judge
Dated: December 12, 2018
       Brooklyn, New York
